         Case 4:20-cv-01162-LPR Document 14 Filed 01/28/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JERRY EARL LAWS, JR.,                                                             PLAINTIFF
ADC #176147


v.                              Case No. 4:20-cv-01162-LPR


P. BENTLEY, et al.                                                             DEFENDANTS


                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 28th day of January 2021.



                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
